OFFICIAL CORRESPONDENCE

After Final Non Entry
The Amendment filed 11 August 2022 has not been entered. The proposed amendments to the claims constitute an embodiment of the invention which has not been previously considered or searched by the Examiner and therefore requires further search and consideration. The aforesaid amendment(s) does not fall within the scope of amendments which are appropriate after prosecution of the application has closed (see MPEP 714.12 and MPEP 2272; see 37 CFR 1.116).

Response to Amendment
As stated above, the Amendment filed 11 August 2022 has not been entered. All of the objections and rejections previously set forth in the Final Office Action dated 16 May 2022 (hereinafter “Final Office Action”) are maintained herein.
However, in an effort to facilitate compact and expedient prosecution of the instant application, the Examiner has commented on the proposed amendments to the claims and responded to Applicant’s arguments below.
The proposed amendment to claim 1 which recites “does not contain calcium carbonate as a scavenger for capturing sulfurous acid” would be sufficient to overcome both of (i) the objection to claim 1, and (ii) the rejection of claims 1, 3-6, 8, and 9 under 35 U.S.C. 112(b), previously set forth in the Final Office Action.
Upon a cursory review, it is the Examiner’s position that the totality of the proposed amendments to claim 1 would not be sufficient to overcome the rejection of claims 1, 3-6, 8, and 9 under 35 U.S.C. 103 over Stokes in view of Hidaka. The proposed amendments constitute product-by-process limitations (see MPEP 2113(I), (II)), where in the absence of factually-supported objective evidence to the contrary, it is the Examiner’s position that there would have been no obvious and/or material/structural difference between the laminated cast film or extrusion coated polyester resin coating (claimed) and that disclosed by Hidaka, i.e., a coating which may be formed by any known coating method (e.g., roll coating, spray coating, etc.) on the aluminum plate (i.e., sheet), followed by heating [pp. 6 of Hidaka]; further in view of Hidaka disclosing specifically that the coating may take place prior to formation of the can, or after (i.e., coating the inner surface of a can which has already been shaped) [pp. 6 of Hidaka].

Response to Arguments
On pp. 5 of the Remarks filed 11 August 2022, Applicant asserts that the polyester coating of Hidaka is different than the claimed polyester resin coating, as the polyester resin coating is thermoplastic, resulting in no sagging of the coating material, and excellent formability and economic efficiency.
However, it is noted that the proposed amendments to the claims (nor the claims dated 18 February 2022 which the Final Office Action is in response to) recite that the polyester resin coating is a thermoplastic. Thus, the coating of Hidaka reads on the claimed polyester resin, as well as would read on (at least) the claimed cast film product-by-process limitation(s), given that a cast film is interpreted as merely being formed on a substrate with or without an intervening tie or adhesive layer. Applicant is respectfully directed to MPEP 2145(VI), which states that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Additionally, in accordance with MPEP 2145, there is no factual evidence of record which supports either of (i) Applicant’s assertion that the claimed polyester resin coating does not sag, or (ii) Applicant’s assertion that the coating of Hidaka (as applied on the inner surface of the aluminum wine container of Stokes) would sag. It is also noted that Applicant’s claimed invention recites a coating minimal thickness of 4-6 µm in the barrel portion, and thus not a uniform and/or overall thickness of 4-6 µm. In other words, there is no limitation in claim 1 which excludes a thickness value of the coating which may or may not result from the asserted sagging behavior.
For the reasons above, Applicant’s argument has not been found persuasive.

/MCR/Examiner, Art Unit 1782              

/LEE E SANDERSON/Primary Examiner, Art Unit 1782